Citation Nr: 0425137	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  00-22 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for disability manifested 
by headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel




INTRODUCTION

The veteran had active military service from January 1957 to 
January 1961 and from July 1984 to April 1999.  He also had 
service with the Army National Guard.

This matter arises from a November 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which denied entitlement to service 
connection for chronic headaches.  

In July 2003, the Board remanded the matter to obtain 
additional evidence and cure certain due process defects.  
The matter was returned to the Board in August 2004 for final 
appellate consideration.

The Board notes that this appeal initially included the issue 
of entitlement to service connection for disability of the 
right shoulder, wrist, hand, and fingers.  A review of the 
record shows that service connection for right rotator cuff 
tendonitis was granted by the RO in a March 2004 rating 
action.  As such, the issue of service connection for 
disability of the right shoulder, wrist, hand, and fingers is 
no longer the subject of appellate review.

The issue of entitlement to a disability rating in excess of 
20 percent for right rotator cuff tendonitis is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Resolving reasonable doubt in favor of the veteran, the 
evidence of record shows that the veteran's diagnosed chronic 
allergic rhinosinusitis (claimed as disability manifested by 
headaches) had its onset during his active military service.  



CONCLUSION OF LAW

Entitlement to service connection for chronic allergic 
rhinosinusitis is warranted.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Diseases of allergic etiology, including bronchial asthma and 
urticaria, may not be disposed of routinely for compensation 
purposes as constitutional or developmental abnormalities.  
Service connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a 
comparative study must be made of its severity at enlistment 
and subsequently.  Increase in the degree of disability 
during service may not be disposed of routinely as natural 
progress nor as due to the inherent nature of the disease.  
Seasonal and other acute allergic manifestations subsiding in 
the absence of or removal of the allergen are generally 
regarded as acute diseases, healing without residuals.  The 
determination as to service incurrence or aggravation must be 
made on the whole evidentiary showing.  
38 C.F.R. § 3.380 (2003).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).

The veteran's August 1974 service enlistment examination 
indicated that his nose and sinuses were normal.  Similar 
findings were reported on examinations conducted in April 
1982, March 1984, June 1985, and May 1989.  The veteran was 
seen in September 1991 for complaints of sinus 
pressure/headaches with some post-nasal drainage.  He also 
endorsed sputum production.  He said he had been experiencing 
the symptoms for the past two weeks.  Following a physical 
examination, the veteran was diagnosed as having mild sinus 
congestion.  A retirement examination was conducted in 
November 1998.  At that time, the veteran denied having 
problems with his ears, nose, throat, or sinuses.  His nose 
and sinuses were found to be normal.  However, in December 
1998, the veteran was again seen for complaints of headaches 
with sinus pressure and drainage.  He said the drainage 
caused him to become nauseated, and that his chest hurt from 
coughing and drainage.  The diagnosis was upper respiratory 
infection, viral.

The veteran was afforded a VA general medical examination in 
June 1999.  He gave a history of post-nasal problems for the 
past two years.  He said he experienced stuffiness and post-
nasal symptoms on a daily basis.  He indicated that the 
congestion typically progressed to a headache.  He stated he 
had significant post-nasal drip at night that resulted in 
nausea.  The veteran said he derived mild relief from over 
the counter medications.  He reported that he had not noticed 
that his overall status was provoked by seasonal variation or 
environmental changes.  On physical examination, there was no 
tenderness of the sinuses.  There was no discharge.  The 
veteran's nose was clear without discharge.  His throat was 
not raw.  The diagnosis was recurrent sinusitis.  The 
examiner noted that the veteran was not receiving active 
treatment for sinusitis, to include antibiotics.

Medical records from L. Williams, M.D., were associated with 
the claims folder.  Those records included July 1998 and 
October 1999 reports showing that the veteran received 
treatment for sinus problems with drainage.  Diagnoses of 
sinusitis and upper respiratory allergies were rendered at 
that time.  In March 2000, 
Dr. Williams reported that he had been treating the veteran 
for sinus allergies, sinus headaches, and infections that 
were secondary to his sinus problem.

In October 2003, the veteran was afforded a VA sinus 
examination.  He again complained of having daily headaches 
with exacerbations throughout the year.  He pointed to his 
temples and both sides of his nose as the source of his 
headaches.  He said he also experienced constant post-nasal 
drainage, which worsened at the time of seasonal change.  The 
veteran indicated that he treated his condition with Benadryl 
and a nasal spray prescribed by his doctor.  A complete 
physical examination of his nose, throat, and sinuses was 
performed.  The examiner noted that the report of an October 
2003 CT scan of the sinuses did not reveal any sinus disease 
or anomalies.  The impression was that the veteran's symptoms 
were consistent with diagnosis of allergic rhinitis.  No 
finding was made as to the etiology of the disorder.

Another VA sinus examination was conducted in February 2004.  
Based on this review, the examiner stated that the diagnosis 
of chronic allergic rhinosinusitis was a valid extension of 
his allergic rhinitis.  He said a review of the veteran's 
record (provided online) showed a long-standing problem since 
the early 1990s that consisted of clear rhinorrhea, 
bitemporal headaches, and chronic nasal congestion.  A 
physical examination was performed along with a review of the 
October 2003 CT scan report.  While no current evidence of 
sinusitis existed radiographically, the examiner stated that 
"this would explain a possible etiology of his headaches if 
they concur with his greatest nasal symptoms."  He said it 
was impossible for him to tell if all of the veteran's 
headaches from his first complaint in 1991 to his complaint 
in 1998 were actually secondary to his chronic allergic 
rhinosinusitis.  The examiner said it was possible that the 
headaches could be attributed to occasional episodes of 
chronic allergic rhinosinusitis, which was exacerbated by an 
acute episode of sinusitis and also made worse by his 
increasing rhinologic symptoms.  The examiner stated, 
however, that he could not comment on service connectivity.  
He said he was sure that the veteran has had multiple 
exposures to dust as in the normal population.  Chronic 
allergic rhinosinusitis was noted to be a common diagnosis 
that was commonly treated but poorly understood from an 
etiology perspective.  In this regard, the examiner noted 
that the veteran's history of marked dust and chemical 
exposure would be an acceptable etiology.

The record shows that the veteran was seen for sinus-related 
complaints, to include headaches, in service.  A diagnosis of 
chronic allergic rhinosinusitis or any other chronic sinus 
disability, however, was not rendered at that time.  
Nevertheless, the medical evidence of record does establish 
that recurrent sinusitis was diagnosed on VA examination 
within two months of the veteran's service discharge.  The 
records from Dr. Williams document in service and post-
service treatment of sinus and allergies problems.  The 
report of the February 2004 VA examination indicated that the 
veteran's symptoms of clear rhinorrhea, bitemporal headaches, 
and chronic nasal congestion (diagnosed as chronic allergic 
rhinosinusitis) did appear to have initially manifested 
during the veteran's active service.  Although the VA 
examiner was unable to directly link the veteran's allergic 
rhinosinusitis to his service in terms of a precipitating 
event, the examiner made no indication that the disability 
had its onset outside of service.  Indeed, the examiner 
seemed to opine that the veteran's allergic rhinosinusitis 
was a common condition that first manifested during his 
active service.  The record also demonstrates that the 
veteran's chronic allergic rhinosinusitis does not appear to 
be an acute or seasonal manifestation but rather a chronic 
(daily) condition.  See 38 C.F.R. 3.380.

In essence, the veteran exhibited pertinent disability in 
service and a continuity of symptoms can be traced from 
service to the initial diagnosis of allergic rhinosinusitis 
following active service.  The Board finds, resolving 
reasonable doubt in favor of the veteran, that the record 
shows that the chronic allergic rhinosinusitis had its onset 
in service.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the veteran's 
claim.  This is so because the Board is taking action 
favorable to the veteran by granting the claim of service 
connection for chronic allergic rhinosinusitis and thus 
represents a full grant of the issue on appeal.  A decision 
therefore poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

Entitlement to service connection for chronic allergic 
rhinosinusitis (claimed as a disability manifesting in 
headaches) is granted.


REMAND

By a rating action dated in March 2004, the RO granted 
service connection for right rotator cuff tendonitis and 
assigned a 20 percent evaluation effective May 1, 1999. In 
April 2004, the veteran, through his representative, 
submitted correspondence requesting an increased initial 
rating for disability of the right shoulder, wrist, hand, and 
fingers, currently evaluated as 20 percent disabling.  The 
Board construes this correspondence as a notice of 
disagreement.  See 38 C.F.R. § 20.201 (2003).  On review of 
the claims folder, a statement of the case (SOC) has not been 
furnished regarding this issue.  As provided in Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999), a remand is in order 
so that a SOC addressing this claim can be issued.

Accordingly, the issue of entitlement to a disability rating 
in excess of 20 percent for right rotator cuff tendonitis is 
remanded for the following additional action/development:

The RO should issue a Statement of the 
Case with respect to the issue of 
entitlement to a disability rating in 
excess of 20 percent for right rotator 
cuff tendonitis.  The veteran should be 
advised that he may perfect his appeal of 
this issue by filing a Substantive Appeal 
within 60 days of the issuance of the 
Statement of the Case, see 38 C.F.R. § 
20.302(b) (2003), or alternatively, 
within the time proscribed by law to 
perfect an appeal to the Board.

If an appeal is perfected on the above issue, that issue 
should then be certified for the Board's appellate review, if 
otherwise in order.

By this REMAND the Board intimates no opinion, either factual 
or legal, as to the ultimate determination warranted in this 
case. No action is required of the veteran until he is 
notified by the RO; however, the veteran is hereby advised 
that he has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



